DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on April 14, 2022.  Claim 7 has been cancelled.  Thus, claims 1-6 and 8-16 are pending.  Claims 1 and 10 are independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive because they are directed toward the newly added claim limitation in claim 1.  Thus, the rejection has been withdrawn in light of the newly added claim limitations.  

Allowable Subject Matter
Claims 1-6 and 8-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No 2012/0274484 to Zimmer et al. (hereinafter “Zimmer”), discloses airport data 520 may include applicable runway information such as the active runway heading, as well as any other information that may affect the priority or level of relevance of the weather information 506. The aircraft data 120 may include not only data relevant to the phase of flight processor for determining the current phase of flight, but also aircraft performance characteristics that are applicable to the levels of relevance associated with weather thresholds 626. It should be understood that according to various embodiments, the weather notification processor 516 may not retrieve aircraft data 120 and calculate thresholds and/or relevance codes 304 during flight operations, but rather the thresholds 626 and relevance codes 304 may be predetermined and set within the weather relevance rules 508 according to the aircraft performance characteristics or other aircraft data 120 (see paragraph [0087]).
With respect to independent claim 1, Zimmer, taken singly or in combination with other prior art of record, does not disclose or teach means for selecting an airplane predicted to be affected by the weather phenomenon based on the determined hazardous area and previously stored airplane takeoff/landing information of airplanes, the takeoff/landing information including any one of a position of the airplane, an altitude of the airplane, or a call sign for specifying the airplane, in combination with other limitations of the claim.
With respect to independent claim 10, Zimmer, taken singly or in combination with other prior art of record, does not disclose or teach the processing unit including means for storing a type or a size of a weather phenomenon affecting an airplane for respective airframe types of airplanes in advance, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661